DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 7, the term “the” should be inserted before the first occurrence of the term “membrane”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8-15, 17, 20, 21, 24, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinbach (PG PUB 2006/0259016).
Re claim 1, Steinbach discloses an implantable pump 1010 (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising: a rigid housing 1012; within the housing, a drug reservoir 1014 (Para 57) having an expandable membrane 1018 affixed to an equatorial rib (seen in Fig 1 but not labeled; shaded in gray in annotated Fig A below; the equatorial rib has a width extending from the “beveled interior surface” labeled in Fig A below to the apex of depression 38 of Fig 3 and has a height equal to the height of depression 38) (i) being at least partially enclosed by the membrane (as seen in Fig 3, the membrane covers the rib up to the apex of the depression 38; therefore, one of ordinary skill in the art would consider the rib to be “partially enclosed” by the membrane), and (ii) having a rounded ridge profile (due to the housing and reservoirs being circular in shape, Para 58) and beveled interior surfaces (seen in Fig 1 and labeled in annotated Fig A below) so as to limit material stress on the membrane when in the membrane collapses with dispensing of liquid from the drug reservoir (inherent as the claim does not define how the material stress is “limited” by having a rounded ridge profile and one of ordinary skill in the art would recognize that Steinbach’s design would limit material stress on the membrane as compared to other possible embodiments where the ridge profile has sharp corners (i.e. if the reservoir 1014 has a polygonal shape instead of a circular shape) or the ridge profile is not the same shape as the corresponding ridge on the lower housing 1022 (i.e. if reservoir 1014 and reservoir 1016 were shaped differently from one another)), the equatorial rib and membrane being configured such that the membrane contacts the 

    PNG
    media_image1.png
    662
    881
    media_image1.png
    Greyscale


Re claim 3, Steinbach discloses that the expandable membrane is a single membrane (as seen in Fig 1) encapsulating the equatorial rib (as seen in Fig 3), and the equatorial rib has first and second opposed sides with rounded ridge profiles to limit material stress on the membrane when in contact therewith (when split vertically down in the middle of Fig 1, the “first opposed side” would be the half of the rib that lies to the left of the split and the “second opposed side would be the half of the rib that lies to the right of the split; since the reservoir 1014 is circular in shape, one of ordinary skill in the art would recognize that each of these halves have a “rounded ridge profile”).
Re claim 4, Steinbach discloses a refill port 1026 fluidically coupled to the drug reservoir (via channel 1029) and having a self-sealing entry port 1028 in the rigid housing (Para 58).
Re claim 8, Steinbach discloses an implantable pump 1010 (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising: a rigid housing 1012; within the housing, a drug reservoir 1014 (Para 57) having an expandable membrane 1018 affixed to an equatorial rib (seen in Fig 1 but not labeled; shaded in gray in annotated Fig A below; the equatorial rib has a width extending from the “beveled interior surface” labeled in Fig A below to the apex of depression 38 of Fig 3 and has a height equal to the height of depression 38) (i) being at least partially enclosed by the membrane (as seen in Fig 3, the membrane covers the rib up to the apex of the depression 38; therefore, one of ordinary skill in the art would consider the rib to be “partially enclosed” by the membrane), and (ii) having a rounded ridge profile (due to the housing and reservoirs being circular in shape, Para 58) and beveled interior surfaces (seen in Fig 1 and labeled in annotated Fig A above) so as to limit material 
Re claim 9, Steinbach discloses the propellant has a pressure sufficient to eject all liquid contents of the drug reservoir (Para 65).  
Re claim 10, Steinbach discloses that the propellant is a material mixture that generates a total pressure greater than a pressure at a target site at body temperature (since Para 47, for example, discloses that the propellant pushes on the diaphragm to a degree that the contents of the drug reservoir 1014 is expelled into a target site of the 
Re claim 11, Steinbach discloses that the equatorial rib has at least one bore therethrough (as seen in Fig 1, the reservoir 1014 is partially formed by the rib (i.e. the rib encircles the portion of the reservoir 1014 that is aligned with the rib and the height of the rib); therefore, this portion of the reservoir is a “bore”)).
Re claim 12, Steinbach discloses that the at least one bore comprises at least two diametrically opposed bores (as seen in Fig 1, the reservoir 1014 is partially formed by the rib (i.e. the rib encircles the portion of the reservoir 1014 that is aligned with the rib and the height of the rib); one of ordinary skill in the art would recognize that this portion, divided in half horizontally, would encompass two bores, one vertically above the other).
Re claim 13, Steinbach discloses that the at least one bore extends in a direction perpendicular to a direction of compression of the drug reservoir by the propellant (the direction of compression is a vertical direction in Fig 1 and the bore extends both in a direction parallel to the direction of compression (i.e. the vertical direction; the extension being the height of the rib) and in a direction perpendicular to the direction of compression (i.e. the horizontal direction; the extension being the width of reservoir 1014).  
Re claim 14, Steinbach discloses an implantable pump 1010 (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) partially enclosed” by the membrane), and (ii) having a rounded ridge profile (due to the housing and reservoirs being circular in shape, Para 58) and beveled interior surfaces (seen in Fig 1 and labeled in annotated Fig A above) so as to limit material stress on the membrane when in the membrane collapses with dispensing of liquid from the drug reservoir (inherent as the claim does not define how the material stress is “limited” by having a rounded ridge profile and one of ordinary skill in the art would recognize that Steinbach’s design would limit material stress on the membrane as compared to other possible embodiments where the ridge profile has sharp corners (i.e. if the reservoir 1014 has a polygonal shape instead of a circular shape) or the ridge profile is not the same shape as the corresponding ridge on the lower housing 1022 (i.e. if reservoir 1014 and reservoir 1016 were shaped differently from one another)); a propellant chamber 1016 occupying interior space of the housing, a propellant therein exerting a substantially constant pressure on the drug reservoir (Para 57); a cannula 1015 (Fig 2) in fluid communication with the drug reservoir (Para 57); a flow restrictor 1076 (Fig 2) between the drug reservoir and the cannula (as seen in Fig 2; Para 59); 
Re claim 16, Steinbach discloses at least one filter 1072 (Fig 2) in line between the drug reservoir and the flow restrictor (as seen in fig 2; Para 59).
Re claim 17, Steinbach discloses that the propellant has a pressure adjustable by heating (Para 57).  
Re claim 20, Steinbach discloses at least one drainage cannula 1080 (Fig 2). (It is noted that the term “drainage” does not impart any specific characteristics to the claimed “cannula” that differentiate it from any other cannula; therefore, any cannula can be considered a “drainage cannula”.)
Re claim 21, Steinbach discloses that the pump includes no internal circuitry (no circuitry is disclosed in the Specification nor seen in the Drawings).
Re claim 24, Steinbach discloses at least one filter 1072 (Fig 2) in line between the drug reservoir and the flow restrictor (as seen in Fig 2; Para 59).  
Re claim 26, Steinbach discloses that the expandable membrane is a single membrane (as seen in Fig 1) encapsulating the equatorial rib (as seen in Fig 3), and the equatorial rib has first and second opposed sides with rounded ridge profiles to limit material stress on the membrane when in contact therewith (when split vertically down in the middle of Fig 1, the “first opposed side” would be the half of the rib that lies to the left of the split and the “second opposed side would be the half of the rib that lies to the right of the split; since the reservoir 1014 is circular in shape, one of ordinary skill in the art would recognize that each of these halves have a “rounded ridge profile”).
Re claim 28, Steinbach discloses that the expandable membrane is a single membrane (as seen in Fig 1) encapsulating the equatorial rib (as seen in Fig 3), and the equatorial rib has first and second opposed sides with rounded ridge profiles to limit material stress on the membrane when in contact therewith (when split vertically down in the middle of Fig 1, the “first opposed side” would be the half of the rib that lies to the left of the split and the “second opposed side would be the half of the rib that lies to the right of the split; since the reservoir 1014 is circular in shape, one of ordinary skill in the art would recognize that each of these halves have a “rounded ridge profile”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (PG PUB 2006/0259016 in view of Mann (US Pat 5,957,890).
Re claims 2, 25 and 27, Steinbach discloses all the claimed features except that the drug reservoir has a second expandable membrane, the membranes being affixed to first and second opposed sides of the equatorial rib, the first and second sides of the equatorial rib having rounded ridge profiles to limit material stress on the membranes when in contact therewith. Mann, however, teaches a substantially similar pump 10 (Fig 2) comprising a housing 20 (Fig 2), a drug reservoir 12 (formed between upper housing 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over Steinbach (PG PUB 2006/0259016).
Re claim 5, Steinbach discloses that the flow restrictor is sized to permit an outflow from the cannula (Para 59, “a long tube having a relatively small diameter, so as to dictate the maximum flow rate that may be achieved therethrough”), but is silent to the size of the outflow; therefore, Steinbach fails to disclose that the flow restrictor is sized to permit an outflow from the cannula from 0.1 µL/day to 20 µL/day. However, it would have been an obvious matter of design choice to modify Steinbach’s flow restrictor to be sized to permit an outflow from the cannula ranging from 0.1 µL/day to 20 µL/day since such a modification would have involved a mere change in the form or shape of a component and a change in form or shape is generally recognized as being within the level of ordinary skill in the art. Additionally, since Applicant and Steinbach each disclose that the size of the flow restrictor affects the flow rate through the cannula, the size of the flow restrictor is a result-effective variable and it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Steinbach to make this modification since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. This claim has also been rejected with art below.
Re claim 6, Steinbach discloses that the flow restrictor has a fluid path with a cross-sectional area (inherent in “long tube having a relatively small diameter, so as to 2 to 400 µm2. Steinbach discloses all the claimed features but does not explicitly disclose that the flow restrictor has a fluid path with a cross-sectional area ranging from 50 µm2 to 400 µm2. However, it would have been an obvious matter of design choice to modify Steinbach’s flow restrictor to have a fluid path with a cross-sectional area ranging from 50 µm2 to 400 µm2 since such a modification would have involved a mere change in the form or shape of a component and a change in form or shape is generally recognized as being within the level of ordinary skill in the art. Additionally, since Applicant and Steinbach each disclose that the cross-sectional area of the fluid path within the flow restrictor is affects the flow rate through the cannula, the cross-sectional area is a result-effective variable and it would have also been obvious to one having ordinary skill in the art at the time the invention was made to make this modification since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. This claim has also been rejected with art below.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (PG PUB 2006/0259016 in view of Li (PG PUB 2013/0184640).
Re claim 5, Steinbach discloses that the flow restrictor is sized to permit an outflow from the cannula (Para 59, “a long tube having a relatively small diameter, so as to dictate the maximum flow rate that may be achieved therethrough”), but is silent to the size of the outflow; therefore, Steinbach fails to disclose that the flow restrictor is .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (PG PUB 2006/0259016 in view of Podvin et al. (PG PUB 2007/0016171).
Re claim 6, Steinbach discloses that the flow restrictor has a fluid path with a cross-sectional area (inherent in “long tube having a relatively small diameter, so as to dictate the maximum flow rate that may be achieved therethrough”, Para 59), but is silent to the size of this cross-sectional area; therefore, Steinbach fails to disclose that the cross-sectional area ranges from 50 µm2 to 400 µm2.  Podvin, however, teaches a pump including a flow restrictor 11 (“capillary 11”, Fig 2) that has a fluid path with a cross-sectional area ranging from 50 µm2 to 400 µm2 (Para 64 discloses that the diameter of the capillary can be 15 µm, meaning that the cross-sectional area of the capillary would be 176 µm2) for the purpose of requiring little pressure to transfer the fluid therethrough (Para 45). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Steinbach to include the flow 2 to 400 µm2, as taught by Podvin, for the purpose of requiring little pressure to transfer the fluid therethrough (Para 45). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (PG PUB 2006/0259016 in view of Olsen et al. (PG PUB 2007/0043335).
Re claim 7, Steinbach discloses all the claimed features except that the flow restrictor is a microfluidic chip. Olsen, however, teaches a substantially similar pump 500 (Fig 1; comparable to pump 1010 of Steinbach) comprising drug reservoir 506 (Fig 51; comparable to drug reservoir 1014 of Steinbach), a cannula 531 (seen in Fig 51 and labeled in Fig 52; comparable to cannula 1015 of Steinbach) and a flow restrictor 510 (Fig 50,54) between the drug reservoir and the cannula (as seen in Fig 52), wherein the flow restrictor is a microfluidic chip (as seen in Fig 53,54; Para 58) for the purpose of limiting the flow rate to approximately 1 ml per month (Para 45,46). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Steinbach to include the flow restrictor as a microfluidic chip, as taught by Olsen, for the purpose of limiting the flow rate to approximately 1 ml per month (Para 45,46).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (PG PUB 2006/0259016) in view of Steinbach et al. (PG PUB 2011/0106010).
Re claim 16, Steinbach discloses all the claimed features except a propellant fill port including a self-sealing elastomeric septum. Steinbach et al., however, teaches a substantially similar pump (as seen in Fig 9) that includes a propellant pillow 20 (Fig 9) .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (PG PUB 2006/0259016 in view of Melsky et al. (US Pat 4,978,338).
Re claims 18 and 19, Steinbach discloses all the claimed features except a pressure-threshold bypass fluidic path for conveying to the cannula fluid injected through the refill port (as required by claim 18) and a pressure-triggered check valve in the bypass fluidic path (as required by claim 19). Melsky, however, teaches a substantially similar pump 10 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) comprising a refill port 136+154 (comparable to the refill port 1030 of Steinbach) fluidically coupled to a drug reservoir 46 (comparable to the drug reservoir 1014 of Steinbach) and having a self-sealing entry port 144 (comparable to self-sealing entry port 1028 of Steinbach); the pump also comprising a pressure-threshold bypass fluidic path 149+83+87+88 for conveying to a cannula 24 (Fig 1,3) fluid injected through the refill port (Col 12, Lines 3-14) for the purpose of providing a second fluid different from that of the drug reservoir (Col 12, Lines 3-14), .

Response to Arguments
Applicant’s arguments filed 2/25/2022 have been fully considered but are moot in view of the present rejections that no longer use Lord, Mann or Olsen as primary references in the rejections of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783